UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number000-50513 ACORDA THERAPEUTICS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3831168 (I.R.S. Employer Identification No.) 420 Saw Mill River Road, Ardsley, New York (Address of principal executive offices) (Zip Code) (914)347-4300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilerx Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) SmallerReportingCompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2013 Common Stock, $0.001 par value per share 40,693,518 shares ACORDA THERAPEUTICS,INC. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December31, 2012 1 Consolidated Statements of Operations (unaudited) for the Three and Six-month Periods Ended June 30, 2013 and 2012 2 Consolidated Statements of Comprehensive Income (unaudited) for the Three and Six-month Periods Ended June 30, 2013 and 2012 3 Consolidated Statements of Cash Flows (unaudited) for the Six-month Periods Ended June 30, 2013 and 2012 4 Notes to Consolidated Financial Statements (unaudited) 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 30 PART II—OTHER INFORMATION Item1. Legal Proceedings 32 Item1A. Risk Factors 32 Item6. Exhibits 33 This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Stockholders are cautioned that such statements involve risks and uncertainties, including:our ability to successfully market and sell Ampyra in the U.S.; third party payers (including governmental agencies) may not reimburse for the use of Ampyra or our other products at acceptable rates or at all and may impose restrictive prior authorization requirements that limit or block prescriptions; the risk of unfavorable results from future studies of Ampyra or from our other research and development programs, including Diazepam Nasal Spray or any other acquired or in-licensed programs; we may not be able to complete development of, obtain regulatory approval for, or successfully market Diazepam Nasal Spray or other products under development; the occurrence of adverse safety events with our products; delays in obtaining or failure to obtain regulatory approval of or to successfully market Fampyra outside of the U.S. and our dependence on our collaboration partner Biogen Idec in connection therewith; competition, including the impact of generic competition on Zanaflex Capsules revenues; failure to protect our intellectual property, to defend against the intellectual property claims of others, or to obtain third party intellectual property licenses needed for the commercialization of our products; failure to comply with regulatory requirements could result in adverse action by regulatory agencies; and the ability to obtain additional financing to support our operations. These forward-looking statements are based on current expectations, estimates, forecasts and projections about the industry and markets in which we operate and management’s beliefs and assumptions. All statements, other than statements of historical facts, included in this report regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements. The words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would,” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make, and investors should not place undue reliance on these statements. In addition to the risks and uncertainties described above, we have included important factors in the cautionary statements included in this report and in our Annual Report on Form10-K for the year ended December31, 2012, particularly in the “Risk Factors” section (as updated by the disclosures in our subsequent quarterly reports, including in Part II, Item 1A of this report), that we believe could cause actual results or events to differ materially from the forward-looking statements that we make. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments that we may make. Forward-looking statements in this report are made only as of the date hereof, and we do not assume any obligation to publicly update any forward-looking statements as a result of developments occurring after the date of this report. We own several registered trademarks in the U.S. and in other countries.These registered trademarks include, in the U.S., the marks “Acorda Therapeutics,” our stylized Acorda Therapeutics logo, “Ampyra,” “Zanaflex,” and “Zanaflex Capsules.”Also, our mark “Fampyra” is a registered mark in the European Community Trademark Office and we have registrations or pending applications for this mark in other jurisdictions.Our trademark portfolio also includes several registered trademarks and pending trademark applications in the U.S. and worldwide for potential product names or for disease awareness activities.Third party trademarks, trade names, and service marks used in this report are the property of their respective owners. PART I Item1.Financial Statements ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share data) June 30, December31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash 41 Short-term investments Trade accounts receivable, net of allowances of $642 and $555, as of June 30, 2013 and December 31, 2012, respectively Prepaid expenses Finished goods inventory held by the Company Finished goods inventory held by others Deferred tax asset Other current assets Total current assets Long-term investments Property and equipment, net of accumulated depreciation Deferred tax asset Intangible assets, net of accumulated amortization Non-current portion of deferred cost of license revenue Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred product revenue—Zanaflex Current portion of deferred license revenue Current portion of revenue interest liability Current portion of convertible notes payable Total current liabilities Non-current portion of deferred license revenue Put/call liability — Non-current portion of revenue interest liability Non-current portion of convertible notes payable Other non-current liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.001 par value. Authorized 80,000,000 shares at June 30, 2013 and December31, 2012; issued and outstanding 40,042,117 and 39,804,493 shares, including those held in treasury, as of June 30, 2013 and December31, 2012, respectively 40 40 Treasury stock at cost (12,420 shares at June 30, 2013 and December31, 2012) ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 54 62 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Unaudited Notes to Consolidated Financial Statements 1 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) (In thousands, except per share data) Three-month period ended June 30, 2013 Three-month period ended June 30, 2012 Six-month period ended June 30, 2013 Six-month period ended June 30, 2012 Revenues: Net product revenues $ Royalty revenues License revenue Total net revenues Costs and expenses: Cost of sales Cost of license revenue Research and development Selling, general and administrative Total operating expenses Operating income Other expense (net): Interest and amortization of debt discount expense ) Interest income Total other expense (net) Income before taxes Provision for income taxes ) Net income $ Net income per share—basic $ Net income per share—diluted $ Weighted average common shares outstanding used in computing net income per share—basic Weighted average common shares outstanding used in computing net income per share—diluted See accompanying Unaudited Notes to Consolidated Financial Statements 2 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (unaudited) (In thousands) Three-month period ended June 30, 2013 Three-month period ended June 30, 2012 Six-month period ended June 30, 2013 Six-month period ended June 30, 2012 Net income $ Other comprehensive income (loss): Unrealized losses on available for sale securities, net of tax ) (5
